F I L E D
                                                                  United States Court of Appeals
                                                                          Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                          DEC 12 2001
                                   TENTH CIRCUIT
                                                                     PATRICK FISHER
                                                                              Clerk

 UNITED STATES OF AMERICA,

          Plaintiff-Appellee,
 v.                                                     No. 00-5248
                                                   (D.C. No. 00-CR-55-C)
 CHARLES EDWARD HALE, a/k/a                             (N.D. Okla.)
 Christopher Edward Hale,

          Defendant-Appellant.


                                ORDER AND JUDGMENT *


Before EBEL, KELLY and LUCERO, Circuit Judges.


      On August 16, 2000, Charles Edward Hale, the defendant-appellant, pled

guilty to one count of possessing ammunition after a former felony conviction, in

violation of 18 U.S.C. §§ 922(g)(1) and 924(e). The district court sentenced Mr.

Hale on November 30, 2000, to 180 months in prison followed by five years of

supervised release, and Mr. Hale timely filed an appeal arguing that the district


      *
       After examining the briefs and appellate record, this panel has determined
unanimously to grant the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f) and 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This Order and Judgment is
not binding precedent, except under the doctrines of law of the case, res judicata,
and collateral estoppel. The court generally disfavors the citation of orders and
judgments; nevertheless, an order and judgment may be cited under the terms and
conditions of 10th Cir. R. 36.3.
court erred as a matter of law in accepting his guilty plea because he was

represented by ineffective counsel.

      Pursuant to the Supreme Court’s holding in Anders v. California, 386 U.S.

738 (1967), Mr. Hale’s counsel, Michael Abel, filed a brief indicating that he had

“thoroughly researched” Mr. Hale’s ineffective assistance of counsel claim and

found it without merit. 1 Mr. Abel based this conclusion on precedent from this

Court holding that ineffective assistance of counsel claims normally should be

raised in collateral proceedings rather than on direct appeal. Mr. Abel, in

accordance with Anders, also filed a motion to withdraw as Mr. Hale’s attorney of

record. 386 U.S. at 744. Mr. Hale received a copy of Mr. Abel’s brief, and he

responded by submitting a letter that requested the appointment of counsel but

that did not discuss the merits of the Anders brief.




      Anders provides that:
      1

             [I]f counsel finds [a defendant’s] case to be wholly
             frivolous, after a conscientious examination of it, he
             should so advise the court and request permission to
             withdraw. That request must, however, be accompanied
             by a brief referring to anything in the record that might
             arguably support the appeal. A copy of counsel’s brief
             should be furnished the indigent and time allowed him
             to raise any points that he chooses; the court–not
             counsel–then proceeds, after a full examination of all the
             proceedings to decide whether the case is wholly
             frivolous.
386 U.S. at 744.

                                        -2-
      We have explained that ineffective assistance of counsel claims “brought

on direct appeal are presumptively dismissible,” United States v. Galloway, 56

F.3d 1239, 1240 (10th Cir. 1995) (en banc). “[O]nly in the very rare instance that

a claim of ineffective assistance of counsel is fully developed in the record will

we hear it for the first time on appeal.” United States v. Boigegrain, 155 F.3d

1181, 1186 (10th Cir. 1998). The record in this case is not sufficiently developed

to trigger this unusual exception.

      Consequently, we DISMISS Mr. Hale’s ineffective assistance of counsel

appeal, though we note that this dismissal does not preclude Mr. Hale from

raising this claim under 28 U.S.C. § 2255. We also GRANT Mr. Abel’s motion

to withdraw as counsel.



                                       ENTERED FOR THE COURT



                                       David M. Ebel
                                       Circuit Judge




                                         -3-